Title: From Alexander Hamilton to Philip Jeremiah Schuyler, 20 April 1804
From: Hamilton, Alexander
To: Schuyler, Philip Jeremiah



[New York] April 20, 1804.
My Dear Sir:

I did not write to you on the subject of the awards, because I was in correspondence with Mr. Jacob Van Rensselaer respecting the matter.
He has sent me the draughts of deeds which I shall in a few days inspect, and return with such suggestions as may be requisite.

The things most urgent are 1. The completion of the survey, which Mr. R. writes me is in train. 2. The appointment of a guardian for Mr. Kane’s daughter at Schenectady. On both objects, I have written particularly to Mr. J. Van Rensselaer.
I say nothing on politics, with the course of which I am too much disgusted to give myself any future concern about them.
